Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s claim language recites “nonvolatile computer-readable storage medium” in claims 19 and 20.  The Applicant’s disclosure is not silent with respect to  the definition of the storage media since the specification defines “computer-usable storage media (including, but not limited to, a disk memory and an optical memory)” on page 25, lines 27-33.  The examples provided are non-transitory embodiments.  Thus, the claimed “nonvolatile computer-readable storage medium” is interpreted to only include non-transitory embodiments which are statutory articles of manufacture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10700833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader where the claimed limitations are anticipated by the patent claims.  Thus, the instant application claims are obvious variants.  For example, instant application claim 1 is mapped to patent claim 1 below.
Instant Application 16/883885
Patent 10700833 B2
1. A transmission parameter configuration method, implemented on a base station and comprising 

configuring N basic transmission parameter sets for transmission of M types of channels and/or 

a time domain signal length, a sub-carrier number, a sub-carrier density, a sub-carrier spacing, a frequency domain guard band, a time domain guard time length, a cyclic prefix (CP) length, a number of Fast Fourier Transformation (FFT) points, and a baseband modulation mode; wherein 1<N<M.



configuring N basic transmission parameter sets, wherein the N basic transmission parameter sets 


a time domain signal length, a sub-carrier number, a sub-carrier density, a sub-carrier spacing, a frequency domain guard band, a time domain guard time length, a cyclic prefix (CP) length, a number of Fast Fourier Transformation (FFT) points, and a baseband modulation mode; wherein N>1; and 

transmitting M types of channels and/or signals by adopting the N basic transmission parameter sets, wherein N<M,  wherein the N basic transmission parameter sets correspond to N respective channel or signal sets; wherein each of the N channel or signal sets comprises at least one of the M types of channels and/or signals; and wherein the method is performed by at least one processor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 30, 2021